Black v Wallace Church Assoc. (2017 NY Slip Op 01480)





Black v Wallace Church Assoc.


2017 NY Slip Op 01480


Decided on February 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2017

Sweeny, J.P., Andrias, Manzanet-Daniels, Gische, Webber, JJ.


3217 113716/11

[*1]Calvin Black, Plaintiff-Respondent,
vWallace Church Associates, et al., Defendants-Appellants, Mock Turtle Bay Properties, LLC, Defendant.


Law Office of James J. Toomey, New York (Evy L. Kazansky of counsel), for appellants.
Calvin Black, respondent pro se.

Order, Supreme Court, New York County (Richard F. Braun, J.), entered January 29, 2016, which, insofar as appealed from, denied the cross motion of defendants Wallace Church Associates, Robert Wallace and Stanley Church (collectively defendants) for summary judgment dismissing the complaint and all cross claims as against them, unanimously reversed, on the law, without costs, and the cross motion granted. The Clerk is directed to enter judgment dismissing the complaint in its entirety.
Dismissal of the complaint as against defendants is warranted in this action where plaintiff janitor alleges that he was injured when he slipped on pebbles on the bathroom floor of the building he was hired to clean. It is well established that a maintenance or cleaning worker has no claim at law for injury suffered from a dangerous condition that he was hired to remedy (see Jackson v Board of Educ. of City of N.Y., 30 AD3d 57, 63 [1st Dept 2006]; see also Imtanios v Goldman Sachs, 44 AD3d 383, 385 [1st Dept 2007], lv dismissed 9 NY3d 1028 [2008]), and here, plaintiff stated that as part of his job cleaning the bathroom, he frequently removed the pebbles from the floor.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 23, 2017
CLERK